Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered July 14, 2000, convicting him of rape in the first degree (five counts), kidnapping in the second degree (four counts), sodomy in the first degree (two counts), attempted sodomy in the first degree, criminal possession of stolen property in the second degree, and sexual abuse in the first degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation remarks constituted reversible error is unpreserved for appellate review (see People v Heide, 84 NY2d 943; People v Dien, 77 NY2d 885, 886; People v Medina, 53 NY2d 951). In any event, the prosecutor’s remarks were either fair response to the defense counsel’s summation (see People v Stanley, 191 AD2d 732) or were harmless in light of the trial court’s prompt curative instructions (see People v Ferguson, 82 NY2d 837) and the overwhelming proof of the defendant’s guilt (see People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.